Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 1 of 7




                 EXHIBIT “A”
     Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 2 of 7

Filing # 120412312 E-Filed 01/28/2021 12:58:33 PM



                                                            IN THE CIRCUIT COURT OF THE 11TH
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI DADE COUNTY, FLORIDA

                                                            GENERAL JURISDICTION DIVISION

                                                            CASE NO. 2021-002172-CA-01
         ESTELA MARTIN

                          Plaintiff,

         vs.

         WALMART, INC.,

                          Defendant.



                                         COMPLAINT FOR DAMAGES

                    COMES NOW the Plaintiff, ESTELA MARTIN, by and through her undersigned

         counsel, and sues the Defendant, WALMART, INC.,(Hereinafter "WALMART")for

         damages and alleges as follows:

                                       FACTS COMMON TO ALL COUNTS

               1.     This is an action for damages in excess of the sum of Thirty Thousand

                      ($30,000.00) Dollars, exclusive of interest, costs and attorney's fees.

               2.      That at all times material hereto, the Plaintiff, ESTELA MARTIN, was and is sui

                      juris and a resident of Miami-Dade County, Florida.

               3.      That at all times material the Defendant, WALMART, was a Florida limited

                       liability company licensed to do, and in fact doing, business in the county of

                       Miami-Dade County, Florida.
Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 3 of 7




      4.   The incident which is the basis of this action occurred at 15885 S.W. 88th Street,

            Miami, Miami-Dade County, Florida 33196 which is owned, operated and

            maintained by the Defendant and venue is therefore proper in Miami-Dade

           County, Florida.

      5.   That on or about June 13, 2020, Plaintiff, ESTELA MARTIN, was an invitee and

           lawfully upon defendant's property at 15885 S.W. 88th Street, Miami, Miami-

            Dade County, Florida 33196. Plaintiff was expressly invited upon said premises

           as a member of the general public.

      6.   That on or about June 13, 2020, Plaintiff was at WALMART attempting to get

           a shopping cart in the area where the carts are stored for customer use. Ms.

            Martin pulled a shopping cart so as to separate it from the rest for her use.

            Ms. Martin could not separate the cart. Ms. Martin proceeded to pull harder on

           the handle of the cart and suddenly the cart became loose and her body went

           quickly backwards. As a result, Ms. Martin hit her head and body against a roll

            up garage door/door that was not properly opened.

                                    COUNT I
                     CLAIM FOR NEGLIGENCE AGAINST WALMART

      7.   Plaintiff re-aver and re-allege each and every allegation contained within the

           general allegations above and further states:

      8.   That at all times material hereto the Defendant, WALMART, did own, operate

           and/or maintain, manage and have control of it's property and place of business

           located at 15885 S.W. 88th Street, Miami, Miami-Dade County Florida 33196.
Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 4 of 7




      9.    That at all times material hereto the Plaintiff, ESTELA MARTIN, was an invitee

            on the property located at 15885 S.W. 88th Street, Miami, Miami-Dade County,

            Florida 33196.

      10.   That on or about June 13, 2020, Plaintiff was at WALMART attempting to get

            a shopping cart when she struck her head and body on an improperly opened

            rolling doorway where the shopping carts were stored for customer use.

      11.   At all times material hereto, the Defendant, WALMART, owed a duty to the

            Plaintiff, ESTELA MARTIN, and members of the general public to maintain and

            operate the subject premises such that same was in a reasonably safe condition

            and to discover dangerous conditions either caused by other persons or created

            by its servants, agents, or employees and to give notice to persons lawfully

            upon its premises.

      12.   That at all times material hereto, the Defendant, WALMART, their agents,

            servants and/or employees acting within the scope and course of employment

            breached its duty to the Plaintiff, ESTELA MARTIN, by one or more of the

            following acts of commission and/or omission:

            a. By negligently allowing an unsafe condition to exist on the property thereby

               causing the Plaintiff, ESTELA MARTIN, to sustain serious injuries more

               thoroughly described below;

            b. By creating an unsafe condition to exist on the property thereby causing

               the Plaintiff, ESTELA MARTIN, to sustain serious injuries more thoroughly

               described below;
Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 5 of 7




           c. By failing to maintain the area where the accident occurred in a reasonably

              safe condition and negligently allowing Plaintiff to walk in a dangerous

              common area on its property.

           d. By Failing to maintain and/or correct a defect which the Defendant,

              WALMART, knew or should have known existed;

           e. By failing to warn or give Plaintiff notice of the above-described dangers,

              failing to repair or correct the unsafe condition, or otherwise prevent

              Plaintiff and/or other invitees from encountering the above-described

              dangerous condition;

           f. The Defendant, its agents, servants or employees knew and/or should have

              known through the exercise of reasonable care, of the above-described

              dangerous condition yet failed to correct the same;

           g. This condition existed for a sufficient length of time so that the Defendant

              should have been aware of this condition and taken appropriate measures

              to correct this danger or, in the alternative, the Defendant created the

              subject condition and allowed the same to exist for an unreasonable length

              of time;

           h. By negligently and carelessly failing to warn that the unsafe condition

              existed in the area where Plaintiff was walking;

           i. By failing to provide a safe cart storage area where customers, including

              Plaintiff, can safely obtain carts for use while shopping;
Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 6 of 7




      13.   The Defendant knew or should have known due to existence of reasonable

            length of time for which an inspection could have been made, of the dangerous

            condition of the subject premises yet failed to take corrective or remedial

            action.

      14.   That as a direct, proximate and foreseeable result of the above-described

            negligence of the Defendant, WALMART, the Plaintiff, ESTELA MARTIN, was

            caused to fall and suffered the serious and permanent injuries and damages

            more fully described herein below:

            a. Past, present and future loss of earnings and earning capacity;

            b. Past, present and future physical and mental pain and suffering;

            c. Past, present and future aggravation of a pre-existing condition;

            d. Past, present and future medical and related expenses;

            e. Past, present and future shame, humiliation, scarring, disability, discomfort,

               disfigurement and the loss of the capacity for the enjoyment of life;

            f. Loss of capacity for the enjoyment of life, and;

            g. All other damages allowed by law.

      15.   The injuries and damages described above are permanent and/or continuing

            in their nature and the Plaintiff has suffered from the same in the past and will

            continue to suffer from the same in the future.
Case 1:21-cv-20889-JEM Document 1-2 Entered on FLSD Docket 03/05/2021 Page 7 of 7




         WHEREFORE, the Plaintiff, ESTELA MARTIN, by and through her undersigned

   counsel, sues the Defendant, WALMART, INC., for a sum in excess of Thirty Thousand

  ($30,000.00) Dollars, plus all other awards available under Florida law. The Plaintiff

   seeks a trial by jury.

   DATED this January 28, 2021.



                                  LAW OFFICE OF CARLOS 0. GOMEZ, P.A.
                                  Counselfor Plaintiff
                                  102 East 49th Street
                                  Hialeah, Florida 33013
                                  Telephone:(305)698-3421
                                  Facsimile:(305)698-1930
                                  Primary E-mail: c000mezpa aol.com
                                  Secondary E-mail: sandorpcogomezlaw.com



                                  By:     /s/Carlos 0. Gomez
                                        CARLOS OMAR GOMEZ
                                        FBN: 140554
